UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: July 18, 2017 to August 17, 2017 Commission File Number of issuing entity: 333-206703-01 Central Index Key Number of issuing entity: CSAIL 2015-C4 Commercial Mortgage Trust (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-206703 Central Index Key Number of depositor: 0000802106 Credit Suisse First Boston Mortgage Securities Corp. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): Column Financial, Inc. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): Benefit Street Partners CRE Finance LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): Walker & Dunlop Commercial Property Funding I CS, LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): The Bancorp Bank (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): MC-Five Mile Commercial Mortgage Finance LLC (Exact name of sponsor as specified in its charter) Charles Y. Lee (212) 538-1807 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3984607 38-3984608 (I.R.S.
